ROGERS, Circuit Judge,
concurring.
I concur in the result. The key to this case is not that “the government turns on the lights every day” or “continue[s] to use the warehouses to this day.” There are *619undoubtedly situations where (1) it is not practical to return government-purchased services or goods but (2) provision of the services or goods violated public interests in ways in which it is difficult or impossible to place a market value. In such cases the government may still claim that the proper measure of damages is the amounts wrongly paid, while continuing to use the goods or take advantage of the services. The reason that such damages are not proper in the case before us is not that the goods are still being used, but instead that it is easy to place a market value on Davis-Bacon Act damages in particular.
Here the wiring has already been installed in the buildings, and no one argues that it should be ripped out and returned to the contractor. Moreover, the wiring has been provided in a way that contradicts statutory policy, i.e., installed by underpaid electricians. However, the market value of the public harm can be precisely ascertained: it is the amount of additional wages that should have been paid. There is no need to hypothesize prior nonacceptance of the goods or services in order to compensate the government for the public harm.
This contrasts with cases like the majority’s example of computer chips from Iran. It may not be possible as a practical matter to remove and return the chips, and the government may still be using the chips every day. The chips are not defective like the jeep or helicopter parts in the cases distinguished by the majority. Another example would be the provision of a service, such as driving a truck without a required license (it is hard to undrive a truck). In such cases, the measure of damages may well be the amount that the government would have refused to pay if it had known in time, because there is no easily ascertainable alternative like the amount of extra pay owed under the Davis-Bacon Act.
The difference here is not so much that trade with Iran is immoral, any more than driving without a proper license is immoral. Instead, the difference has to do with the extent to which the value of the injury to the public interest is calculable in terms of market value. Our decision today is correct because the value of Davis-Bacon Act damages is readily ascertainable in market terms. My concern is that the majority opinion might be read to suggest more generally that the price of irreversibly provided goods or services — because still in use — cannot be the measure of False Claims Act damages. Such a suggestion would not be necessary to our holding.